Citation Nr: 0124247	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-08 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an earlier effective date for the award of 
additional VA compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969.

By rating decision of December 1970, the RO granted service 
connection for a number of disorders and the combined service 
connected disability evaluation was 30 percent.  On March 15, 
1974, VA Form 21-686c, a "Declaration of Marital Status" 
was received at the RO showing that the veteran had married 
on February 9, 1974.  Thereafter, in June 1996, VA Form 21-
4138, a "Statement in Support of Claim," was received from 
the veteran indicating that he had been married since 1974.  
He reported having two dependent children and indicated that 
he had never received payment for his dependent spouse.  On 
June 13, 1996, the RO granted the veteran additional 
compensation benefits for a dependent spouse, effective 
retroactively to July 1, 1995, one year prior to receipt of 
the VA Form 21-4138.  On the same date in June 1996, the 
veteran's marriage certificate and birth certificates and 
social security numbers for his two dependent children were 
received.  In July 1996, the RO awarded additional 
compensation benefits for the veteran's two dependent 
children, effective the month following the date of receipt 
of their birth certificates and social security numbers.

In August 1996, the veteran's representative submitted a 
statement in which he indicated that the grant of additional 
compensation benefits for a dependent spouse for only one 
year prior to the June 1996 correspondence, was error.  In 
September 1997, a report of contact reflects that the 
veteran's representative wanted to submit a notice of 
disagreement to the decision which granted additional 
compensation benefits for only one year prior to June 1996.  
The veteran's representative requested a statement of the 
case which was issued by the RO in September 1998.  In March 
1999, the veteran's representative submitted a statement of 
appeal in lieu of a substantive appeal to the Board (VA Form 
9).  A subsequent note from RO personnel in April 1999 noted 
that the statement of the veteran's representative was 
received too late to be accepted in lieu of VA Form 9.  It 
was further indicated, however, that because of the veteran's 
allegation that he was receiving additional allowance for his 
dependents on his Chapter 31 award for educational benefits, 
the RO construed the veteran's claim for an earlier effective 
date for the award of additional compensation benefits for a 
dependent spouse as reopened.  A completed VA Form 9 was 
received at the RO in May 1999 and included a request for a 
hearing before a member of the Board at the RO.

The veteran appeared for a hearing before the undersigned 
member of the Board at the RO in July 2001 and a transcript 
of that hearing has been associated with the claims folder.


REMAND

The claims folder contains a "Declaration of Marital 
Status" (VA Form 21-686c) received in March 1974, in which 
the veteran reported that he had been married in February 
1974.  There is neither evidence that a marriage certificate 
was submitted with VA Form 21-686c, nor evidence that the 
rating board requested the veteran to submit a marriage 
certificate.

Also of record is a coding sheet dated July 15, 1977, 
"Authorization for Subsistence Allowance Under Chapter 31" 
(VA Form 22-1907A), in which it is shown the veteran was 
granted a lump sum payment and also indicated that the 
veteran's wife was acknowledged as a dependent.

At his July 2001 hearing before the undersigned member of the 
Board, the veteran indicated that he had been in receipt of 
vocational rehabilitation benefits at two different periods:  
in the early 1970's, up through 1975, and again in 1996 when 
he was laid off.  With respect to the first period of Chapter 
31 education benefits, the veteran indicated that he informed 
VA that he was married and supplied a copy of his marriage 
certificate; he was subsequently paid additional Chapter 31 
education benefits on the basis of having a dependent spouse.  
It was noted that an education folder for veterans receiving 
educational benefits is not usually associated with the 
claims folder.  The hearing transcript reflects the intention 
of the undersigned Board member to obtain the veteran's 
educational benefits folder and associate it with the claims 
folder before the case was transferred to the Board for 
further review of the issue on appeal.

Appellate review of the claims folder reveals that a folder 
pertaining to the veteran's 
"Counseling/Evaluation/Rehabilitation" is now associated 
with the claims file.  However, the file appears to be 
incomplete as it pertains only to Chapter 31 benefits for the 
second period in 1996 when the veteran had been laid off.  
There are no documents in the folder pertaining to the 
veteran's earlier period of Chapter 31 benefits in the 
1970's.  Inasmuch as the claims folder clearly contains the 
coding sheet which shows that the veteran received a lump sum 
payment in 1977 and noted at that time that the veteran had a 
wife, the Board finds that a remand is required to obtain the 
vocational rehabilitation folder pertaining to the first 
period in which the veteran received benefits in the 1970's.

The case is REMANDED to the RO for the following action:

1.  The RO should associate with the 
claims folder the vocational 
rehabilitation folder pertaining to the 
veteran's receipt of education benefits 
under Chapter 31 in the 1970's.

2.  After the above-noted vocational 
rehabilitation folder has been associated 
with the claims folder, the RO should 
determine whether that folder contains a 
copy of the veteran's marriage 
certificate.  If the folder does not 
contain a copy of the veteran's marriage 
certificate, the RO should respond to the 
following questions: (a) was the veteran 
asked for a marriage certificate after he 
submitted the declaration of marital 
status in March 1974 which indicated that 
he had recently been married in February 
1974? (b) if the veteran was asked to 
submit his marriage certificate, where is 
the letter requesting such action? (c) if 
the veteran was not asked to submit his 
marriage certificate, the rating board 
should indicate why that document was not 
requested from the veteran.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
an earlier effective date for the award 
of additional compensation benefits for a 
dependent spouse in light of all 
applicable evidence of record and all 
pertinent legal authority.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for further 
review.

The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


